Citation Nr: 1452515	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  03-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment, currently rated as 20 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of service connection for pityriasis rosea.

3.  Entitlement to service connection for a lumbosacral spine disorder.

4.  Entitlement to service connection for a right hip disorder, including as secondary to a lumbosacral spine disorder.

5.  Entitlement to service connection for a right leg disorder, including as secondary to a lumbosacral spine disorder.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.

7.  Entitlement to service connection for for pityriasis rosea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1969, May 2000 to September 2000, June 2001 to September 2001, May 2003 to September 2003, and from May 2004 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2002, March 2004, April 2007, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript and VA treatment records considered by the RO in the February 2014 statement of the case, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As will be explained below, new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pityriasis rosea.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for pityriasis rosea.  Additionally, further development is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a lumbosacral spine disorder, and his claims for secondary service connection and TDIU.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment is manifest by pain, guarding, and spasm.  The combined range of motion of the cervical spine is greater than 170 degrees.  Forward flexion is at times limited to 25 degrees.

2.  In an unappealed March 1995 rating decision, the RO denied service connection for pityriasis rosea.

3.  The evidence received since the March 1995 rating decision as to the issue of service connection for pityriasis rosea is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2014).

2.  The March 1995 rating decision denying service connection for pityriasis rosea is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for pityriasis rosea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2002, June 2008, and November 2012, to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claim for service connection, as well as the claim for an increased rating.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected cervical spine disorder, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's September 2014 hearing, clarified the issues on appeal and explained the concepts of service connection and an increased evaluation, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the cervical disability has not materially changed and a uniform evaluation is warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, throughout the entire rating period on appeal, the Board finds that the weight of the evidence demonstrates that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment.  At the November 2012 VA examination, the Veteran had flexion to 35 degrees, extension to 35 degrees, with lateral flexion to 35 degrees bilaterally and lateral rotation to 60 degrees bilaterally.  Following repetitive use testing, flexion was to 25 degrees, extension was to 25 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation was to 45 degrees bilaterally.  At the examination, the Veteran had pain on motion and tenderness, but without guarding or muscle spasm.  He did not have decreased strength or reflexes; sensory examination was also normal, and there was no evidence of radiculopathy.

The current evaluation contemplates flexion greater than 15 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 15 degrees or less.  The Board finds that the criteria for a disability rating of 30 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the cervical spine is better than 15 degrees, even after repetitive use.  The VA examination report indicates that there is no evidence of a fixed deformity of the cervical spine.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that he is functionally limited to 15 degrees or less of flexion. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  The November 2012 VA examination report indicates that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Board also notes that the Veteran's cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest.  The Veteran's treatment records confirm that his treating physicians have not noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The Board notes that the November 2012 examination report demonstrates that the Veteran's sensory evaluation was normal; there were no signs of radiculopathy.  As such, the medical evidence does not allow for a finding of neurologic manifestations of the Veteran's service-connected cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment.  Thus, he is not entitled to a separate, compensable rating for neurologic manifestations.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a March 1995 rating decision, the RO denied service connection for pityriasis rosea.  The rating decision acknowledged that the Veteran was treated for pityriasis rosea during his first period service, from February 1969 to April 1969, without complication or residuals, but denied the claim on the basis that there was no evidence of a recurrence during service or in post-service medical evidence, suggestive of a chronic condition.

Evidence submitted since the aforementioned rating decisions includes additional medical records and the Veteran's testimony before the undersigned VLJ in September 2014.  In particular, the Veteran submitted a VA treatment record showing that he was treated for "rashes" in October 2003, assessed as possible pityriasis rosea, and a March 2008 VA treatment record indicating that the Veteran had been prescribed a topical cream for application to a fungal infection.

The evidence submitted subsequent to the March 1995 rating decision as to the issue of service connection for pityriasis rosea is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had been treated for pityriasis rosea since service, or that he continued to experience rashes following his service.

The added evidence speaks directly to an element which was not of record, mainly the possibility that he continues to experience pityriasis rosea which may be related to his first period of service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for pityriasis rosea is reopened.


ORDER

An evaluation in excess of 20 percent for cervical stenosis, spondylosis at C5, C6, and C7, and degenerative disc disease at C5-6 and C6-7 with neuroforaminal encroachment is denied.

The application to reopen the claim for service connection for pityriasis rosea is granted.


REMAND

In this case, the Veteran has not been provided with a VA examination related to his reopened claim for service connection of pityriasis rosea.  In this regard, the Board reiterates that the Veteran was treated for pityriasis rosea in February 1969, and has testified to a history of rashes since service; VA treatment records show an assessment of possible pityriasis rosea in October 2003, and treatment for a fungal infection of the skin in March 2008.  As such, an opinion as to whether the Veteran currently has pityriasis rosea (or another skin disorder) related to service would be helpful in adjudication of this claim.

Additionally, the Board observes that the Veteran underwent a VA examination of for his lumbosacral spine in 2012.  However, the VA examiner did not provide an opinion as to whether his current lumbosacral spine disorder was caused or aggravated by his service, based on the Veteran's complaints and objective findings during and since his service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Of note, private treatment records associated with the Veteran's claims file reflect that he injured his back in a work-related injury in 1989, and that he underwent a lumbar laminectomy in 1991.  Service treatment records include an undated letter from a Department of Defense Military Entrance Processing Station noting that he had been medically disqualified from service due to a laminectomy.  The Veteran credibly testified, and service treatment records reflect, that the Veteran was treated for back pain in August 2001; at that time, the Veteran reported that he injured his back and "reaggravated" his back disorder when he fell down the stairs in June 2001.  As such, opinions as to whether the Veteran's current lumbosacral spine disorder is related to service would be helpful in adjudication of this claim.

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection of pityriasis rosea and a lumbosacral spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Board observes that the Veteran is in receipt of Social Security disability benefits as a result of his current lumbosacral spine disorder and depression.  To the extent that these records may be pertinent to his claim for service connection of a lumbosacral spine disorder and his claim for TDIU, the records should be obtained.   The Board further acknowledges that a copy of the supporting medical records have not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records must be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

As to the claims of entitlement to service connection for right leg and hip disorders as secondary to a lumbosacral spine disorder, and the claim of entitlement to TDIU, the Board finds that the issues are inextricably intertwined with the claims for service connection. Accordingly, the Board deferred its adjudication of these issues pending completion of the development set forth in its remand directive.

The Board observes that the Veteran's Virtual VA claims file contains VA treatment records, dated through April 2013.  However, the Veteran has not waived RO review with regard to the claims being remanded.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since April 2013.

2.  Obtain the Veteran's complete Social Security disability records and associate this additional evidence with his claims file.  The Social Security records should include, but are not limited to, all clinical records and examination reports, as well as a copy of the notice to the Veteran of that agency's determination of entitlement to such benefits, any hearing transcripts, etc.  If no such records are available, that fact must be noted for the record. 

3.  Schedule the Veteran for a VA skin examination to determine whether the Veteran currently has a skin disorder, including pityriasis rosea, which is related to the Veteran's first period of active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a skin disorder, including pityriasis rosea, is related to his first period of service, from September 1965 to September 1969.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

4.  The RO should have the Veteran scheduled for a VA spine examination to determine the nature and likely etiology of the claimed lumbosacral spine disorder.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

 a) whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing lumbosacral spine disorder increased in severity during the Veteran's June 2001 to September 2001 period of service?  The examiner must also comment upon the Veteran's history of injuring his back during a fall in June 2001, as reported in an August 2001 service treatment record.

b) if the lumbosacral spine disorder increased in severity during the Veteran's June 2001 to September 2001 period of service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase in severity was due to the natural progression of the lumbosacral spine disability.

A complete rationale should accompany each opinion provided.

4. After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


